Exhibit 10.1R

AGREEMENT TO DEFER RECEIPT OF SHARES

FOLLOWING OPTION EXERCISE

Fill in all of the following blanks with respect to your election to defer
receipt of shares following an option exercise. Please print. Complete a
separate Agreement to Defer for each option grant for which you elect to defer.

Date:                         

Name:                         

Date of Option Grant:                         

Option Grant Number (e.g. 001462):                         

Name of Option Plan

(e.g., 1990 Stock Option Plan):                         

Number of Shares Remaining to be Exercised in Option:                         

Number of Shares Covered by this Deferral Election:                         

Date of Distribution:                                          
                                   

(See Paragraph 7 below for instructions.)

Beneficiary designation:                                          
                               

(See Paragraph 12 and 13 below.)

This Agreement is made and entered into as of the date stated above by and
between the individual named above (the “Participant”) and First Tennessee
National Corporation (the “Corporation”).

WITNESSETH

WHEREAS, the Corporation has established a stock option enhancement program (the
“Program”) for certain employees of the Corporation and its subsidiaries
pursuant to which the grantee of a stock option who complies with the terms and
conditions of the Program is permitted to elect to defer receipt of shares
covered by an option and thereby defer recognition of income for federal income
tax purposes at the time of the option exercise; and

WHEREAS, Participant has been selected to participate in the Program, subject to
the right of the Human Resources Committee of the Board of Directors to cancel
the Program as to any unexercised options;

NOW, THEREFORE, in consideration of the promises made herein, Participant and
the Corporation do agree as follows:

1. Subject to the terms and conditions of the Program described below,
Participant hereby irrevocably elects to defer receipt of the shares specified
following the exercise of the option, or portion thereof, specified for the
period of time specified, and the Corporation agrees to deliver to Participant
at the time specified the shares whose receipt has been deferred (adjusted to
reflect any stock splits and stock dividends as described below) and an amount
of cash equivalent to the dividends that would have been paid

 

1



--------------------------------------------------------------------------------

had Participant received the shares immediately following the exercise of the
option plus interest on such dividend equivalents at a 10-year Treasury rate of
interest, all as described below.

2. Participant is permitted to exercise the option covered by this Agreement at
any time beginning at least 6 months after the date of this deferral agreement
and ending on the last day of the term of the option.

3. If Participant has elected to defer receipt of a number of shares that is
less than the number of shares that is exercisable under the option, then the
receipt of shares will be deferred as follows: on the first (and, if necessary,
subsequent) exercise of the option occurring at least 6 months following the
date of this deferral agreement, receipt of shares will be deferred until the
number of shares elected for deferral has been reached.

4. The option cannot be exercised by tendering cash in payment of the exercise
price. Participant must pay the exercise price with Corporation common stock.
Participant must use the “attestation” method of exercising the option. Under
the attestation method, Participant (and, if applicable, Participant’s broker or
bank or other party) must sign an attestation form, which must be submitted at
the time of the option exercise, certifying ownership of a sufficient number of
shares of Corporation common stock to pay the exercise price. Actual share
certificates are not to be delivered to the Corporation.

5. The shares attested to must be “mature” shares; that is, the shares must
either have been purchased on the open market by Participant or if the shares
were acquired directly from the Corporation pursuant to an employee benefit
plan, the shares must have been owned without any restrictions on transfer for
at least six months prior to the option exercise.

6. Participant must be a current employee of the Corporation or one of its
subsidiaries both at the time of execution of this Agreement and at the time of
the exercise of the option. If Participant’s employment terminates for any
reason prior to the exercise of the option, then this Agreement is canceled.

7. Participant must select a deferral period, at the end of which shares whose
receipt has been deferred and earnings thereon will be paid to Participant,
subject to Paragraph 12 herein. The payment date is referred to herein as the
“Date of Distribution.” Participant may specify any future date, not to exceed
actual retirement plus five years, as the Date of Distribution. Alternatively,
Participant may specify payment to be made “on retirement” or “on retirement
plus ________ years and _______ months.” Under this alternative, the payment
date may not exceed actual retirement plus five years. For all purposes hereof,
the term “retirement” includes any retirement, whether it is a normal or an
early retirement. If the Date of Distribution is not a business day, payment
will be made on the next day that is a business day.

8. When Participant decides to exercise the option, Participant must exercise
the option for all of the shares covered by this deferral election. Upon the
exercise of the option, no shares will be transferred to Participant and a
deferral account will be established by the Corporation, consisting of a
subaccount reflecting phantom stock units and a subaccount representing cash
equal to the earnings credited to the account with respect to dividend
equivalents and interest thereon. Participant’s phantom stock subaccount will

 

2



--------------------------------------------------------------------------------

be credited with phantom stock units, based on the number of shares covered by
this deferral election with respect to which the option was exercised by
Participant, net of the number of shares attested to in payment of the exercise
price, with each phantom stock unit being equivalent to one share of the
Corporation’s common stock. (NOTE: The number of phantom stock units credited to
Participant’s account is equal to the number of shares covered by the deferral
election minus the number of shares attested to in payment of the option
exercise price.)

9. Any stock split and stock dividend that is declared with respect to the
Corporation’s common stock having a payment date that occurs after exercise of
the option and before the deferral period has terminated will result in a
corresponding stock split or stock dividend being made with respect to the
phantom shares of the Corporation’s common stock in Participant’s deferral
account. In other words, Participant will be issued that number of shares of the
Corporation’s common stock at the termination of the deferral period that
Participant would have owned had he or she exercised the option without
deferring receipt of the shares and then maintained ownership of such common
stock through the payment date of the stock dividend or stock split.

10. Earnings will be credited to Participant’s cash subaccount and accrued on
the phantom stock units as follows: on each date on which the Corporation pays a
dividend on its shares of common stock, an amount equal to such dividend will be
credited to Participant’s account with respect to each phantom stock unit. Then,
as of January 1st of each year, an additional amount will be credited to
Participant’s account to reflect earnings on the dividend equivalents from the
time they were credited to the account for the prior plan year. The rate of
earnings credited for the year will be the rate disclosed under the caption
“Annualized Ten Year Treasury Rate” in the Federal Reserve Statistical Release
in January of the year following the year with respect to which earnings are to
be credited, and the amount will be computed by multiplying the dividend
equivalent by the rate by a factor representing the fraction of the year (100%
for a January 1 dividend equivalent, 75% for an April 1 dividend equivalent, 50%
for a July 1 dividend equivalent, and 25% for a October 1 dividend equivalent)
remaining after the dividend equivalent was credited to Participant’s account.
Interest will compound as follows: for any cash credited to the account that
existed on the first day of the prior plan year (excluding any dividend
equivalent that is credited to the account on such day), earnings will be
credited in an amount equal to the amount of such cash multiplied by the
applicable ten year treasury rate factor. For the portion of the Plan year in
which the Date of Distribution occurs, earnings will be credited on any cash
credited to the account during such year from the time such cash is credited
through the Date of Distribution at the rate employed for the previous year.

11. Payment from Participant’s deferral account will be made in a single lump
sum, computed as follows: with respect to Participant’s phantom stock
subaccount, one share of the Corporation’s common stock will be paid to
Participant for each phantom stock unit credited to such subaccount, and with
respect to Participant’s cash subaccount, cash in the amount credited to the
subaccount will be paid to Participant.

12. Payment from Participant’s deferral account will be made to Participant (or,
in the event of Participant’s death, his or her beneficiary) on the earliest of
the date selected by Participant as the Date of Distribution, the date of a
change in control as defined in the Plan

 

3



--------------------------------------------------------------------------------

specified above or a date selected by the Corporation following Participant’s
death, disability, or termination of employment for any reason other than normal
or early retirement that is no later than the last day of the month following
the month in which there occurs the death, disability, or termination of
employment of Participant for any reason other than normal or early retirement.

13. For any and all purposes of this deferral agreement and the Plan specified
above, Participant designates the person specified above as his/her beneficiary
under the Plan.

14. Participant is limited to one deferral agreement per option grant
outstanding at any one time.

15. The Human Resources Committee of the Board of Directors retains the right to
cancel the Program and prohibit deferral of receipt of shares following an
option exercise with respect to any unexercised options then held by Participant
upon notice to Participant.

16. The Human Resources Committee is authorized to interpret and administer the
Program and the terms and provisions of this Agreement.

IN WITNESS WHEREOF, Participant has executed and the Corporation has caused its
duly authorized officer to execute this Agreement, each as of the day and year
first above written.

 

FIRST TENNESSEE NATIONAL CORPORATION

      By:   

 

     

 

  

Executive Vice President,

      Participant   

Division Manager Personnel,

or other authorized signatory

     

Risk Statement:

If the fair market value of Corporation common stock drops below the fair market
value on the date of exercise of the option (with respect to which receipt of
shares is deferred) and does not recover before the end of the deferral period,
a portion of the value of such shares will be lost. Thereafter, the value of
such shares may increase or decrease further.

If Participant does not exercise the option covered by this Agreement in
accordance with all of the terms of this Agreement, the option will be forfeited
by Participant and canceled by the Corporation.

 

4